 
[MANDALAY MEDIA, INC. LETTERHEAD]


As of November 7, 2007


Bruce Stein
1894 Westridge Road
Los Angeles, Ca 90049


RE:
Employment Terms



Dear Bruce:


On behalf of Mandalay Media, Inc. (the “Company”), I am pleased to offer you the
position of Chief Operating Officer of the Company, commencing on January 1,
2008 or earlier, at your option, and invite you to be a member of the Company’s
Board of Directors as of the date hereof (the “Commencement Date”) on the
following terms.


You will be expected to perform various duties consistent with your position,
including, but not limited to, identifying and managing potential acquisitions
for the Company’s casual gaming division and consulting with the officers and
directors of the Company on other potential acquisitions and business
opportunities of the Company. You will report to the Board of Directors of the
Company. You will work at either our offices located at 2121 Avenue of the
Stars, Suite 2550, in Los Angeles, California (at least two days a week) or
Mandalay’s offices at 4751 Wilshire Boulevard, Los Angeles, California.


You agree during your employment to devote substantially all of your business
time, energy, experience and talents to the performance of your duties and
responsibilities as an employee, officer and Director of the Company. You agree
also to devote your best efforts to advance the interests of the Company and
agree not to engage in any other business activities, as an employee, director,
consultant or in any other capacity, whether or not you receive any compensation
therefor, without the prior written consent of the Board of Directors of the
Company, which consent will not be unreasonably withheld. For purposes hereof,
the Company acknowledges that you are currently a member of the board of
directors of Viewsonic Corporation, which position as of the date hereof shall
not be breach of this letter agreement. When you are not rendering services on
behalf of the Company, you may, on a limited basis, spend your time completing
non-exclusive duties and responsibilities with The Hatchery, provided, that such
duties and responsibilities may not interfere with the performance of your
duties and responsibilities as an employee, officer and Director of the Company.


Your compensation will be $250,000 per year (beginning on the date on which you
commence your duties as Chief Operating Officer of the Company), less payroll
deductions and all required withholdings (the “Base Salary”). You will be paid
semi-monthly and you will be eligible to participate in any Company benefits
that the Company may make available to its executive employees from time to
time. Any bonus or additional consideration shall be at the discretion of the
Board of Directors of the Company. If you are hired to be a full time Chairman
or Chief Executive Officer of any company or entity affiliated with the Company,
then the Company shall negotiate your entire compensation package in good faith.



--------------------------------------------------------------------------------


Subject to approval by the Board of Directors of the Company (or an appropriate
Committee appointed by the Board of Directors) you will be granted options to
purchase 550,000 shares of common stock of the Company (the "Options") at
exercise prices equal to the fair market value of the common stock at the time
of the grant. An option to purchase 500,000 shares will be granted on the
Commencement Date and, provided you are employed by the Company or still serving
as a Director, an option to purchase 50,000 shares will be granted on January 2,
2008. The Options will vest as follows: a third of each option will vest on the
date of grant, a third of each option will vest on the first anniversary of the
Commencement Date and the last third of each option will vest on the second
anniversary of the Commencement Date, in each case provided you are employed by
or still providing services to the Company at such date. The Options will be
issued subject to the terms of a formal stock option agreement and the stock
plan in effect on the date of grant.


In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use that information which is generally known and used by persons
with training and experience comparable to your own, which is common knowledge
in the industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company. During our discussions about your proposed
job duties, you assured us that you would be able to perform those duties within
the guidelines just described.


You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.


Your employment with the Company is for a period of two years from the date
beginning on the date on which you commence your duties as Chief Operating
Officer of the Company, however, your employment may be terminated by the
Company for “cause” (as defined below) or by you for “good reason” (as defined
below). Provided that you are still employed by the Company, we shall begin good
faith discussions with you regarding an extension of your employment
approximately six months prior to the scheduled expiration of this letter. If
the Company terminates your employment for cause or if you voluntarily leave the
employ of the Company without good reason, the Company’s obligations shall
terminate on the date of such cessation of employment. For purposes of this
letter, the term “cause” for termination shall be deemed to exist upon the
occurrence of any of the following: (a) a good faith finding by the Company that
you have engaged in dishonesty, gross negligence or gross misconduct that
injures the Company; (b) your conviction or entry of nolo contendere to any
felony or a crime involving moral turpitude, fraud or embezzlement of Company
property; or (c) your material breach of your duties under this letter
(including a good faith determination by the Company that your activities with
The Hatchery are detrimental to the Company), which, if curable, has not been
cured within fourteen (14) days after you shall have received written notice
from the Company stating the nature of such breach. For purposes of this
Agreement, a “good reason” means any of the following: (i) A change in the
principal location at which you provide services to the Company, without your
prior written consent; (ii) A material adverse change by the Company in your
title, duties, authority or responsibilities as Chief Operating Officer of the
Company; or (iii) A change in the lines of reporting.



--------------------------------------------------------------------------------


 
If your employment is terminated without cause or by you for good reason during
the term of this letter, then, subject to the execution of a mutual release
agreement, the Company shall pay you six (6) months of your then Base Salary,
provided that in no event will the Company be obligated to pay you any amounts
beyond the term of this letter. These payments will be made in accordance with
the Company's ordinary payroll practices and will begin on the first scheduled
payday that is eight days or more after your execution and compliance with the
release agreement provided to you by the Company, provided that you execute that
release agreement within four (4) weeks of your receipt of the release agreement
from the Company. Except as set forth herein, you shall not be entitled to any
additional compensation or benefits in the event of a termination without cause
or by good reason.
 


You agree that during the term of your employment with the Company, that you
will not, in any capacity, whether for on your own account or on behalf of any
other person or organization, directly or indirectly, with or without
compensation, (a) own, operate, manage, or control, (b) serve as an officer,
director, partner, member, employee, agent, consultant, advisor or developer or
in any similar capacity to, (c) divert, or in any way attempt to divert, any
customer or prospect of the Company to any potential, current, past or
prospective competitor of the Company, or (d) have any financial interest in
(other than as a holder of less than 5% of the capital stock of any publicly
traded corporation) or aid or assist anyone else in the conduct of, any person
or enterprise engaged in a business competitive with the business of the
Company.


For a period of one (1) year immediately following the termination of your
employment with the Company, you shall not directly or indirectly solicit,
recruit, or encourage any other employee or contractor of the Company to leave
or cease business relations with the Company.


All notices, requests, consents, demands and other communications hereunder
(collectively, “Notices”) shall be in writing, addressed to the receiving
party's address as set forth below or to such other address as a party may
designate by notice hereunder, and either (i) delivered by hand, (ii) sent by
telex, telecopier or facsimile transmission, (iii) sent by a nationally
recognized overnight courier, or (iv) sent by registered or certified mail,
return receipt requested, postage prepaid: if to the Company, 2121 Avenue of the
Stars, Suite 2550, Los Angeles, CA 90067 and if to you, at the address set forth
above. All Notices shall be deemed to have been given either (i) if by hand, at
the time of actual delivery thereof to the receiving party at such party’s
address, as provided above, (ii) if made by telex, telecopier or facsimile
transmission, at the time that receipt thereof has been acknowledged by
electronic confirmation or otherwise, (iii) if sent by overnight courier, on the
next business day following the day such Notice is delivered to the courier
service, or (iv) if sent by registered or certified mail, on the fifth (5th)
business day following the day such mailing is made.


This letter forms the complete and exclusive statement of the terms of your
employment with the Company. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written. The
terms of this letter agreement cannot be modified, except in a writing signed by
a Company officer.



--------------------------------------------------------------------------------


As required by law, this offer is subject to satisfactory proof of your right to
work in the United States. This Agreement will be binding upon your heirs,
executors, administrators, and other legal representatives, and will be for the
benefit of the Company, its successors, and its assigns.


If at any time the provisions of this letter shall be determined to be invalid
or unenforceable, by reason of being vague or unreasonable as to area, duration
or scope of activity, then this letter shall be considered divisible and shall
become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and all of the parties hereto
agree that this letter as so amended shall be valid and binding as though any
invalid or unenforceable provision had not been included herein.


We look forward to a productive and enjoyable work relationship.


Sincerely,





     
Mandalay Media, Inc.
                /s/ Jim Lefkowitz   /s/ Bruce Stein
Jim Lefkowitz, President
 
Bruce Stein
     
Date: As of November 7, 2007
   




--------------------------------------------------------------------------------


 